DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 07/26/2021 has been entered and made of record.

Withdraws Objection to the Claim
Applicant's arguments see remarks page 9, Para 005, filed 07/26/2021, with respect to Claims 17 have been fully considered and are persuasive.  The objections to the Claims 17 have been withdrawn. 
Examiner withdraws the previously made claim objection.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Johnny Ma, (Reg. No. 59976) on 09/17/2021. 

The application has been amended as follows: 
Please replace claims 1, 5-7, 12-14 and 18-20 with followings:

1. A method for video decoding in a decoder, comprising:
decoding prediction information of a current block in a current coding tree unit (CTU) from a coded video bitstream, the prediction information indicating an intra block copy (IBC) mode;
determining which of a combination of vertical padding and horizontal padding is performed to determine padded values of a reference block in a neighboring left CTU included in a fixed search range of blocks in the current CTU;
determining the padded values based on a block vector that points to the reference block and a position of the current block in the CTU, the padded values of the reference block being copied from at least one reference sample line according to the determination of which of the vertical padding and the horizontal padding is performed, availability of reference blocks in the fixed search range varying for each of the blocks in the current CTU; and 
reconstructing at least a sample of the current block based on one of (i) the padded values of the reference block and (ii) reconstructed samples of the reference block based on the availability of the reference block in the fixed search range,
wherein the left CTU is padded using a combination of the vertical and the horizontal padding.


5. The method of claim 2, wherein
when a maximum size of the reference sample memory is limited to four sets of 64x64 luma samples and corresponding chroma samples, 
the reference sample memory stores reconstructed samples of a current 64x64 coding region and reconstructed samples of three 64x64 reference coding regions, each of the three  64x64 reference coding regions being either in one of the current CTU and the left CTU, and
the three 64x64 reference coding regions do not include all the reconstructed samples of the reference block.


6. The method of claim 2, wherein
the left CTU is partitioned into a top-left reference coding region, a top-right reference coding region, a bottom-left reference coding region, and a bottom-right reference coding region, and
each of the reference coding regions in the left CTU including reconstructed samples that are not stored in the reference sample memory is padded by the reference sample line above the current CTU or to the left of the current CTU.


7. The method of claim 2, wherein 
the left CTU is partitioned into a top-left reference coding region, a top-right reference coding region, a bottom-left reference coding region, and a bottom-right reference coding region, and
the reference block is included in the top-right reference coding region or the bottom-right reference coding region of the left CTU, or in the current CTU.


12. The method of claim 1, wherein 
each of a plurality of reference coding regions of the current CTU and the left CTU are padded horizontally by a first reference sample line above the current CTU or vertically by a second reference sample line to the left of the current CTU based on (i) a first distance between each of the plurality of the reference coding regions and the first reference sample line above the current CTU and (ii) a second distance between each of the plurality of the reference coding regions and the second reference sample line to the left of the current CTU.


13. The method of claim 2, wherein 
the reference block is padded by boundary pixels of a reconstructed reference block in one of the current CTU and the left CTU, and
reconstructed samples of the reconstructed reference block are stored in the reference sample memory.


14. An apparatus, comprising: 
processing circuitry configured to
	decode prediction information of a current block in a current coding tree unit (CTU) from a coded video bitstream, the prediction information indicating an intra block copy (IBC) mode;
	determine which of a combination of vertical padding and horizontal padding is performed to determine padded values of a reference block in a neighboring left CTU included in a fixed search range of blocks in the current CTU;
determine the padded values based on a block vector that points to the reference block and a position of the current block in the CTU, the padded values of the reference block being copied from at least one reference sample line according to the determination of which of the vertical padding and the horizontal padding is performed, availability of reference blocks in the fixed search range varying for each of the blocks in the current CTU; and 
	reconstruct at least a sample of the current block based on one of (i) the padded values of the reference block and (ii) reconstructed samples of the reference block based on the availability of the reference block in the fixed search range,
wherein the left CTU is padded using a combination of the vertical and the horizontal padding.


18. The apparatus according to claim 15, wherein 
when a maximum size of the reference sample memory is limited to four sets of 64x64 luma samples and corresponding chroma samples, 
the reference sample memory stores reconstructed samples of a current 64x64 coding region and reconstructed samples of three 64x64 reference coding regions, each of the three  64x64 reference coding regions being either in one of the current CTU and the left CTU, and
the three 64x64 reference coding regions do not include all the reconstructed samples of the reference block.


19. The apparatus according to claim 15, wherein 
the left CTU is partitioned into a top-left reference coding region, a top-right reference coding region, a bottom-left reference coding region, and a bottom-right reference coding region, and
each of the reference coding regions in the left CTU including reconstructed samples that are not stored in the reference sample memory is padded by the reference sample line above the current CTU or to the left of the current CTU.


20. A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform:
decoding prediction information of a current block in a current coding tree unit (CTU) from a coded video bitstream, the prediction information indicating an intra block copy (IBC) mode;
determining which of a combination of vertical padding and horizontal padding is performed to determine padded values of a reference block in a neighboring left CTU included in a fixed search range of blocks in the current CTU;
determining the padded values based on a block vector that points to the reference block and a position of the current block in the CTU, the padded values of the reference block being copied from at least one reference sample line according to the determination of which of the vertical padding and the horizontal padding is performed, availability of reference blocks in the fixed search range varying for each of the blocks in the current CTU; and 
reconstructing at least a sample of the current block based on one of (i) the padded values of the reference block and (ii) reconstructed samples of the reference block based on the availability of the reference block in the fixed search range,
wherein the left CTU is padded using a combination of the vertical and the horizontal padding.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD AND APPARATUS FOR VIDEO CODING.

Prior art was found and applied in the previous actions. See Office Action mailed on 05/17/2021. However, in consideration of the amended claims, applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… wherein the left CTU is padded using a combination of the vertical and the horizontal padding.
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488